             Case 4:16-mc-80206-PJH Document 66 Filed 01/25/19 Page 1 of 5



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone:     (415) 436-6830/(415) 436-6838
 7        Facsimile:     (415) 436-7234
          E-mail:        Kyle.Waldinger@usdoj.gov
 8                       Matthew.McCarthy@usdoj.gov

 9 LAURA-KATE BERNSTEIN (Maryland Bar)
   Trial Attorney
10
   LOUISA K. MARION (DCBN 1005062)
11 Senior Counsel

12         Computer Crime & Intellectual Property Section
           U.S. Department of Justice
13         1301 New York Ave. NW, Suite 600
           Washington, D.C. 20005
14         Telephone: (202) 514-1026
           Email: laura-kate.bernstein@usdoj.gov
15         Email: louisa.marion@usdoj.gov

16 Attorneys for the United States of America

17                                 UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19                                        OAKLAND DIVISION

20

21   IN RE: PETITION OF JENNIFER GRANICK         ) Case No. 16-MC-80206 PJH
     AND RIANA PFEFFERKORN TO UNSEAL             ) ORDER ON
22   TECHNICAL-ASSISTANCE ORDERS AND             ) STIPULATION TO STAY CASE;
     MATERIALS                                   ) [PROPOSED ORDER]
23                                               )
                                                 )
24                                               )
                                                 )
25                                               )
                                                 )
26                                               )
                                                 )
27

28

     STIP. TO STAY CASE; [PROPOSED] ORDER
     16-MC-80206 PJH                     1
30
                 Case 4:16-mc-80206-PJH Document 66 Filed 01/25/19 Page 2 of 5



 1          Subject to the Court’s approval, Petitioners Jennifer Granick and Riana Pfefferkorn and

 2 Interested Party the United States of America, by and through its counsel Assistant United States

 3 Attorney Kyle F. Waldinger, Trial Attorney Laura-Kate Bernstein, and Senior Counsel Louisa K.

 4 Marion, HEREBY STIPULATE as follows:

 5          1.       On December 18, 2018, Magistrate Judge Kandis A. Westmore issued a report and

 6 recommendation to deny the Petition filed in September 2016. See dkt. 58. On the same day, the case

 7 was re-assigned to the Honorable Phyllis J. Hamilton. See dkt. 59.

 8          2.       On January 16, 2019, the Petitioners filed a Notice of Motion and Motion for De Novo

 9 Determination of Dispositive Matter Referred to Magistrate Judge, and related filings. See dkts. 62-64.

10 The Petitioners noticed their motion for a hearing on March 20, 2019.

11          3.       Pursuant to the Court’s Local Rules, the United States’ response to the Motion is due by

12 January 30, 2019.

13          4.       At midnight on December 22, 2018, the continuing resolution that was funding the

14 Department of Justice (DOJ) expired and appropriations to DOJ lapsed. The date when funding will be

15 restored by Congress has not been established.

16          5.       The Anti-Deficiency Act, 31 U.S.C. § 1341, as construed by the Attorney General,

17 provides that in the absence of appropriated funds no obligation can be incurred except for the protection

18 of life and property, the orderly suspension of operations, or as otherwise authorized by law. This

19 means that absent an appropriation, DOJ attorneys are prohibited from working, even on a volunteer

20 basis, “except for emergencies involving the safety of human life or the protection of property.” 31

21 U.S.C. § 1342. Accordingly, each United States Attorney has been instructed to designate those

22 attorneys and support staff whose work is necessary to sustain legal operations essential to the safety of

23 human life and the protection of property.

24          6.       DOJ has issued guidance which gives priority to continuing work on criminal cases.

25 While undersigned counsel for the United States have not been furloughed, they are only permitted to

26 work on certain matters that fall within the statutory framework outlined above. Counsel for the United
27 States have been informed by their respective supervisors that this matter does not fall with the statutory

28 framework, and that they are not permitted to work on the matter during the lapse in appropriations.

     STIP. TO STAY CASE; [PROPOSED] ORDER
     16-MC-80206 PJH                     2
30
                 Case 4:16-mc-80206-PJH Document 66 Filed 01/25/19 Page 3 of 5



 1          7.       The United States therefore requests a stay of this case until Congress has restored

 2 appropriations to DOJ. Plaintiffs do not oppose such a stay.

 3          8.       In the event the Court declines to stay the case, an attorney from the USAO will be

 4 authorized to work on the case. However, AUSA Waldinger is currently preparing for a large ($8

 5 million) insider-trading case set to proceed to trial before the Honorable Haywood S. Gilliam, Jr., on

 6 February 19, 2019. In addition, Senior Counsel Marion will be out of the office for numerous days in

 7 February 2019 and is preparing a complex matter for indictment and for a related extradition proceeding.

 8 Furthermore, Trial Attorney Bernstein is scheduled to go to trial in early March. Given the obligations

 9 attendant to these matters, even if AUSA Waldinger, Senior Counsel Marion, and Trial Attorney

10 Bernstein received permission to work on this case, they would nevertheless need to seek an extension

11 from the Court in light of their respective schedules. Accordingly, the United States respectfully

12 requests that the Court grant the requested stay. The proposed order follows, which would allow the

13 United States 60 days after the government reopens to file its response and would allow the Petitioners

14 14 days after that to file their reply.

15          9.       The Petitioners and the United States jointly request that the Court maintain the March

16 20, 2019, date on the Court’s calendar as a status hearing. The Petitioners and the United States have

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

     STIP. TO STAY CASE; [PROPOSED] ORDER
     16-MC-80206 PJH                     3
30
             Case 4:16-mc-80206-PJH Document 66 Filed 01/25/19 Page 4 of 5



 1 agreed to confer within one week of the government’s filing in order to come to an agreement on a new

 2 proposed motion hearing date.

 3

 4 IT IS SO STIPULATED.

 5                                                                   Respectfully submitted,

 6 Dated: January 25, 2019                                           DAVID L. ANDERSON
                                                                     United States Attorney
 7
                                                                            /s/
 8
                                                                     _________________________
 9                                                                   KYLE F. WALDINGER
                                                                     Assistant United States Attorney
10
                                                                     LAURA-KATE BERNSTEIN
11                                                                   Trial Attorney
12
                                                                     LOUISA K. MARION
13                                                                   Senior Counsel
                                                                     Department of Justice
14

15
     Dated: January 25, 2019                                               /s/
16                                                                   _________________________
                                                                     JENNIFER STISA GRANICK
17                                                                   RIANA PFEFFERKORN
18

19

20

21

22

23

24

25

26
27

28

     STIP. TO STAY CASE; [PROPOSED] ORDER
     16-MC-80206 PJH                     4
30
               Case 4:16-mc-80206-PJH Document 66 Filed 01/25/19 Page 5 of 5



 1                                    [PROPOSED] ORDER AS MODIFIED

 2
          Pursuant to stipulation, IT IS HEREBY ORDERED THAT:
 3
          1.    This case is STAYED until after the partial shutdown of the federal government has ended
 4
                and appropriations to the Departments of Justice have been restored.
 5
          2. The United States’ response to the Petitioners’ Motion for De Novo Determination of
 6
                Dispositive Matter Referred to Magistrate Judge shall be due March 27, 2019. 60 days
 7
                after the first date that the relevant appropriations have been restored and the partial
 8
                shutdown ends. The Petitioners’ reply, if any, shall be due 14 days after the United States
 9
                files its response.
10
          3. The March 20, 2019, date will remain on the Court’s calendar as a status date rather than a
11
                motion hearing date.
12
          4. The Petitioners and the United States are directed to confer within no later than one week
13
                before the status hearing of the government’s filing in order to come to an agreement with
14
                respect to a new proposed motion hearing date.
15

16
     SO ORDERED.
17

18 Date: January 25, 2019
                                                           ___________________________
19                                                         HON. PHYLLIS J. HAMILTON
20                                                         United States Chief District Judge

21

22

23

24

25

26
27

28

     STIP. TO STAY CASE; [PROPOSED] ORDER
     16-MC-80206 PJH                     5
30
